Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application IN2018 11001649 filed on 1/15/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HAN, Pub. No:  US 2017-0195615; SHIN, Pub. No. US 2016-0314759; ZHOU, Pub. No.: US 2017-0339341) does not teach nor suggest in detail the limitations: 
“A method for playing a 360-degree video by a media player, the method comprising: playing, by the media player, the 360-degree video; detecting, by the media player, a selection of a view mode from one or more available view modes based on a toggle command on a seek icon and a video seek event to a seek point of the 360-degree video; and playing, by the media player, the 360-degree video from the seek point according to a viewing angle determined based on the selected view mode, wherein the video seek event pertains to the seek point within a played time portion of the 360-degree video, wherein the selection of the view mode is 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HAN does not teach or suggest in detail a method for playing a 360-degree video by a media player that includes a video seek event such that the seek event is a seek point within a played time portion of the 360-degree video.  The prior art is also silent as to a selection of a view mode that is detected when a condition occurs such that a current point of the seek icon and the seek point are within a predetermined threshold distance, or wherein the video seek event is detected if the current point of the seek icon and the seek point are above the predetermined threshold distance as amended by the Applicant.  
HAN only teaches 360-degree video detection by a media player selection of a view mode that is based upon on a toggle command on a seek icon as well as disclosing a video seek event to a seek point of the 360-degree video.  The prior art also teaches playing the 360-degree video from the seek point according to a viewing angle that is on a selected view mode such that the video seek event pertains to the seek point within a played time portion of the 360-degree video.  The closest NPL CHU (CHU, “Navigable videos for presenting scientific data on head-mounted displays”, 2016) is directed towards basic concepts of a seek point in 360-degree video but is 
Whereas, as stated above, Applicant’s claimed invention includes a method for playing a 360-degree video by a media player that includes a video seek event that pertains to a seek point within a played time portion of the 360-degree video such that the selection of the view mode is detected if a current point of the seek icon and the seek point are within a predetermined threshold distance, and wherein the video seek event is detected if the current point of the seek icon and the seek point are above the predetermined threshold distance. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4-5, 7-8, 10-11, 15-16, 18-23 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481